       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 1 of 30




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                               3:17-CR-156
                                      :
           v.
                                      :    (JUDGE MANNION)

MARK KOMOROSKI,                       :

                 Defendant            :

                             MEMORANDUM

I.    BACKGROUND
     On April 29, 2020, defendant Mark Komoroski, an inmate at FPC-
Schuylkill, Minersville, Pennsylvania, filed, pro se, an Emergency Motion for
Compassionate Release and request for Release to Home Confinement
under 18 U.S.C. §3582(c)(1)(A), based on the COVID-19 pandemic and his
alleged “high risk of death from coronavirus infection in federal prison” due
to his underlying sleep apnea condition, which he states requires him to use
a CPAP machine, and which he characterizes as a “chronic lung disease.”
(Doc. 75 & Doc. 79 at 70 note of Dr. Kozicki stating that it is medically
necessary for Komoroski to have a CPAP machine due to sleep apnea. The
note also indicates that Komoroski is prescribed Lipitor and Fenofibrate for
high cholesterol). Defendant states that he has filed an administrative
request for home confinement with the Bureau of Prisons (“BOP”) as well as
his instant Emergency Motion for Compassionate Release which he filed with

                                     1
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 2 of 30




this court. Defendant attached Exhibits to his motion, including a copy of
Warden’s Finley’s April 21, 2020 denial of defendant’s March 26, 2020
request for Compassionate Release/Reduction in Sentence based on
“Medical Circumstances.” (Doc. 75 at 16). Defendant also attached a copy
of an April 2020 decision from the District Court for the Southern District of
New York, United States v. Scparta, 2020 WL 1910481, (Doc. 75 at 17-25 &
75-1), which he alleges “proves this court has jurisdiction to order the
compassionate release of the prisoner” who was suffering from sleep apnea,
hypertension, high blood pressure and high cholesterol, since the inmate
was more susceptible to death from COVID-19. Defendant states that the
court in Scparta “order[ed] the immediate compassionate release to home
confinement of the prisoner” due to the COVID-19 pandemic. The court in
Scparta, also held that administrative exhaustion did not bar the defendant’s
motion for compassionate release. The court furhter held that that the First
Step Act’s exhaustion requirement “is not jurisdictional” and, that “the
statute’s exhaustion requirement is amenable to equitable exceptions.” The
Scparta case provides no precedential authority for this court and, it was
decided in the Second Circuit and not the Third Circuit.
      Defendant states that “if [he] becomes infected with the coronavirus
while in custody of the [BOP], he will face imminent death from contracting
COVID-19.” Defendant contends that since he is “almost 58 years old” (DOB
07/22/1962) and suffers from sleep apnea he is a risk to suffer serious illness
or death if he contracts COVID-19 and that this constitutes an “extraordinary

                                      2
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 3 of 30




and compelling reason” to release him from prison to home confinement. He
further alleges that he does not pose any risk to the public.
      In his motion, defendant Komoroski also refers to Attorney General
Barr’s March 26, 2020 Memorandum to the BOP regarding prioritization of
home confinement for at-risk inmates due to the COVID-19 pandemic.
Defendant alleges that he meets all of the factors to be considered for home
confinement “as mandated by Attorney General Barr in his Memorandum”,
including his age, his sleep apnea, his confinement in a “minimum security
federal prison camp”, the length of his sentence (7-months), and he has been
approved to by the BOP to be released to home confinement for the final
10% of his sentence, and his “exemplary” prison conduct. (Doc. 75 at 11-12).
      Defendant states that he submitted a request to the BOP to consider
him for immediate release to home confinement as compassionate release
pursuant to 18 U.S.C. §3582(c)(1)(A). Defendant’s request was based on
“severe breathing conditions.” Defendant further alleges that “his requests
[to the BOP] have been ignored and not answered.” (Doc. 75 at 13).
However, the April 21, 2020 response defendant attached to his motion from
Warden Finely belies his contention that the BOP has not responded to his
request. (Id. at 16).
      Further, defendant does not allege in his motion that there are any
positive cases of COVID-19 of any inmate or staff at FCI-Schuylkill, including
the camp where he is confined, but he alleges that the prison’s proximity to
New York City puts inmates in the prison at risk of the virus.

                                      3
          Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 4 of 30




     As such, defendant requests the court to order his immediate release
from prison and to allow him to serve the remainder of his sentence in home
confinement with his wife and daughter, as compassionate release pursuant
to18 U.S.C. §3582(c)(1)(A).
     On May 20, 2020, the court directed the government to file a response
to Komoroski’s motion. (Doc. 76).
     On May 28, 2020, the government filed its brief in opposition to
Komoroski’s motion with attached Exhibits, filed under Seal by court Order,
i.e., defendant’s BOP medical records. (Docs. 77, 79).
     Komoroski requests the court to direct the BOP to release him from
prison and direct that he serve the remainder of his sentence in home
confinement. According to his PSR, (Doc. 40 at 10), Komoroski resided in
Nanticoke, Luzerne County, Pennsylvania, prior to his incarceration.1
     To the extent Komoroski requests the court to direct the BOP to release
him from prison to home confinement, or to amend his sentence to allow him
to serve the remainder of his prison term in home confinement, due to
COVID-19, his filing is a motion for compassionate release under 18 U.S.C.
§3582(c)(1)(A)(i), and it will be dismissed without prejudice for lack of
jurisdiction due to his failure to exhaust his BOP administrative remedies.



      1
       The court notes that in Luzerne County, where it appears that
Komoroski wishes to be placed on home confinement with his wife and
daughter, as of June 11, 2020, there were 2,810 positive COVID-19 cases
reported and 158 deaths. See PA Dept. of Health website.
                                        4
          Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 5 of 30




      To the extent Komoroski is deemed as seeking the court to order the
BOP to find him eligible for immediate home confinement designation under
the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),
Pub. L. 116-136, §12003, the court does not have authority to grant his
request for relief and order the BOP to release him to home confinement.


II.   DISCUSSION2
      In his present motion, (Doc. 75), defendant Komoroski requests the
court to order the BOP to immediately transfer from FPC-Schuylkill to home
confinement and requests the court to allow him to serve the remainder of
his 7-month prison sentence in home confinement due to the COVID-19
pandemic. Komoroski’s filing is a motion compassionate release pursuant to
18 U.S.C. §3582(c)(1)(A). Komoroski states that he is in danger of
contracting the virus in the prison since the CDC safety measures cannot be
practiced and that if he contracts the virus he will be at risk of suffering severe
complications due to his sleep apnea medical condition. Based on these




      2
       Komoroski is currently serving a 7-month prison sentence, after he
pled guilty to attempting to export a riflescope to Russia without obtaining
the required license, in violation of 50 U.S.C. §1705. The court also
sentenced defendant to 2 years supervised release. (Doc. 67). Komoroski
was taken into BOP custody on March 6, 2020, and his projected release
date from prison is October 4, 2020.
                                        5
          Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 6 of 30




allegations, Komoroski that there exists extraordinary and compelling
circumstances warranting his release from prison to home confinement.3
      In its brief in opposition, (Doc. 77), the government initially argued that
Komoroski’s motion for compassionate release from prison to home
confinement under 18 U.S.C. §3582(c)(1)(A), should be dismissed because
he has not exhausted his administrative remedies. The government, (Id. at
9), stated that “[Komoroski] submitted a request to the warden for
Compassionate Release/Reduction in Sentence on March 26, 2020. Doc.
75, at 16. The request was based on “severe breathing conditions.” Id. The
warden denied that request on April 21, 2020. Id. “Komoroski has not


      3
        Since the government included in its response of all of the safety
measures implemented by the BOP in response to the COVID-19 virus,
(Doc. 77 at 2-9), and since this court is well-aware of all of the safety
measures implemented by the BOP, see Cordaro, 2020 WL 2084960, and
since many of the measures are found on the BOP’s website, they are not
repeated. See also BOP website: www.bop.gov/coronavirus/index.jsp. The
court has also reviewed the May 26, 2020 Memorandum from Ken Hyle, BOP
Assistant Director/General Counsel to the Honorable Ricardo S. Martinez,
Chair of the Judicial Conference Criminal Law Committee,
regarding updated information from the Bureau of Prisons with respect to its
response to the COVID-19 pandemic and about revised screening
procedures for new inmates being confined in federal prisons to reduce the
spread of the virus.
       Also, the number of COVID-19 cases in a federal prison can be found
at      COVID-19        Cases,      Federal       Bureau       of    Prisons,
https://www.bop.gov/coronavirus/. The government represents that as of
May 28, 2020, there were no reported positive COVID-19 inmate cases and
no positive staff cases at FCI-Schuylkill. (Doc. 77 at 9). FCI-Schuylkill is not
listed on the BOP’s website as of June 11, 2020, which the BOP has advised
the court signifies that there are no staff or inmates who are COVID-19
positive.
                                        6
         Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 7 of 30




appealed the warden’s denial through the BOP’s administrative-remedy
process.”
        However, the government also noted in its brief, (Doc. 77 at 15 n. 2),
that:
        In certain cases, the Government has conceded that §3582(c)(1)(A)’s
        exhaustion requirement is satisfied when (as here) a defendant’s
        request is denied by the warden within 30 days of receipt and 30 days
        have passed since the warden’s receipt. The Department of Justice is
        currently reviewing its position on this issue. If, during the pendency of
        Komoroski’s motion, undersigned counsel learns that the Department
        has completed its review and that the Department’s position would
        support a finding of exhaustion in this case, then counsel will notify the
        Court.

        On June 3, 2020, the government filed a supplement to its brief and
indicated that after review by the DOJ regarding its position on exhaustion,
“the Government no longer contends that Komoroski failed to satisfy
§3582(c)(1)(A)’s exhaustion requirement”, and that “[t]he Court should
nonetheless deny Komoroski’s motion on the merits.” (Doc. 81).
        Notwithstanding the government’s withdrawal of its argument
regarding exhaustion in this case, the court must still consider whether
Komoroski has exhausted his BOP administrative remedies. As stated,
Komoroski received a response from the Warden denying his request for
compassionate release, and he has not yet appealed the response from the
Warden. Also, since the Warden timely responded to Komoroski’s March 26,
2020 request on April 21, 2020, Komoroski cannot directly file an appeal with
the court without exhausting his administrative remedies. Only if the Warden

                                         7
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 8 of 30




fails to respond to the inmate’s request within 30 days, can the inmate file
his motion for compassionate release with the court without exhausting his
BOP administrative remedies.
     As the court in United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh.
April 29, 2020), explained:
     Smith has also failed to fully exhaust his administrative remedies with
     respect to his original motion. Because the Warden explicitly denied
     his 2019 request for compassionate release, Smith needed to exhaust
     by appealing the Warden’s decision. See 28 C.F.R. §542.15(a); see
     also B.O.P. Program Statement 5050.50 §571.63 (citing the
     Administrative Remedy Program appellate procedure as the proper
     method of administratively appealing a denied §3582(c)(1)(A)); see,
     e.g., United States v. Brummett, 2020 WL 1492763, at *1-2 (E.D.Ky.
     Mar. 27, 2020)(denying request for compassionate release due to
     COVID-19 for failure to exhaust because inmate did not appeal
     warden’s denial of his request for a reduction in sentence).

      Recently, in United States v. Early, 2020 WL 2572276, *3 (W.D.Pa.
May 21, 2020), the court considered a similar exhaustion issue as presented
in the instant case, and stated: “Warden Williams responded to Defendant’s
request [for compassionate Release/Reduction in Sentence] within 30 days
of receipt. Consequently, Defendant is obligated to complete the
administrative appeal process. Therefore, this Court finds that Defendant
has failed to exhaust his administrative remedies.” The court in Early, id.,
also stated that the court may not waive the exhaustion requirement and that
“exhaustion of [defendant’s] administrative remedies is mandatory.” (citing
United States v. Raia, 954 F.3d 594 (3d Cir. 2020)). “In Raia, the Court of
Appeals emphasized the BOP’s statutory role and extensive efforts to control

                                     8
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 9 of 30




the spread of Covid-19, and held that the ‘exhaustion requirement takes on
added – and critical – importance.’” Id. (quoting Raia, 954 F.3d at 597). “The
BOP is in the best position to consider the myriad of factors necessary in
rendering a decision.” Id.
     Also, to the extent that Komoroski, just like the defendant in the Early
case, id. at *2, is deemed as contending that he has exhausted his
administrative remedies because the Warden formally denied his request
within the 30-day time frame provided for in the First Step Act, he is not
correct.
     The court in Early, id. at *3, explained:
     Defendant’s reading of the statute is misplaced. Courts have
     interpreted the statue to mean that an inmate must fully exhaust his
     administrative remedies unless his or her warden does not respond to
     the inmate’s request within 30 days. See United States v. Nance, 2020
     WL 114195, at *2 (W.D. Va. Jan. 10, 2020). In other words, a defendant
     must wait to file a motion with this Court until either his administrative
     request related to compassionate release is denied and he fully
     exhausts all administrative rights to appeal or thirty days have passed
     from the date he made the application with no response from the
     warden, whichever occurs first. Id. (“[C]ases indicate that this statutory
     exhaustion requirement has been interpreted to excuse full exhaustion
     of administrative remedies only if 30 days have elapsed without any
     response by the Bureau of Prisons to the inmate's request.”), citing,
     United States v. Bolino, 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020).
     See also, United States v. Bevans-Silva, 2020 WL 2475079 (S.D. Ga.
     May 13, 2020); United States v. Samuels, 2020 WL 2499545, at *2
     (W.D. La. May 13, 2020); United States v. McCallister, 2020 WL
     1940741, at *2 (W.D. La. April 21, 2020); United States v. Rodriguez,
     ––– F.Supp.3d ––––, ––––, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,
     2020) (“Under the First Step Act ... it is possible for inmates to file
     compassionate-release motions—under the 30-day lapse provision—

                                      9
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 10 of 30




     when their warden never responds to their request for relief.”); United
     States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);
     United States v. Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5,
     2019)(To exhaust administrative remedies, a defendant “first submits
     his request to BOP and either (1) complete the administrative appeal
     process, if BOP denies his request; or (2) wait 30 days from BOP's
     receipt of his request to deem its lack of response a denial of his
     request.”). [District Court criminal nos. omitted].

     In United States v. Solomon, 2020 WL 2768897, *3 (W.D.Pa. May 28,
2020), the court stated, “[c]ourts have interpreted [18 U.S.C. §3582(c)(1)(A)]
to mean that an inmate must fully exhaust his administrative remedies unless
his or her warden does not respond to the inmate’s request within 30 days.”
(citing Early, 2020 WL 2572276, at *3). This court concurs with Early and
Solomon, as well as the cases to which they cite, and finds that Komoroski
must wait to file a motion with the court after he fully exhausts all
administrative rights to appeal the Warden’s denial of his administrative
request for compassionate release since the Warden responded to his
request within 30 days from the date he submitted his request. See id. (citing
Early, 2020 WL 2572276, at *3). See also United States v. Martin, 2020 WL
3065302, *3 (S.D.Miss. June 9, 2020) (Court “agree[d] with those courts
interpreting the ‘lapse’ provision [i.e., the language in 18 U.S.C.
§3582(c)(1)(A) providing that the court can consider a motion for
compassionate release after the “lapse of 30 days from the receipt of such
a request by the warden”] as having a futility component: it applies only when
the BOP has failed to respond to a compassionate-release request within 30


                                     10
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 11 of 30




days of its submission. If an inmate’s request is denied before the lapse of
30 days, then he must fully exhaust administrative remedies before the Court
may consider his motion to modify his sentence under the statute.”) (citing
Early, 2020 WL 2572276, at *3; United States v. Ng Lap Seng, ---F.Supp.3d-
--, 2020 WL 2301202, *5-6 (S.D.N.Y. May 8, 2020)). In Ng Lap Seng, 2020
WL 2301202, *5-6, the Court held that section 3582(c)’s “exhaustion
requirement is clearly statutory and therefore mandatory” and, did not agree
with courts that have “interpreted ‘lapse of 30 days from the receipt of such
a request by the warden,’ 18 U.S.C. §3582(c)(1)(A), to mean that the
statute’s exhaustion requirement is satisfied merely upon the passage of 30
days from the date the warden receives a defendant’s request that the BOP
file a compassionate release motion on its behalf, regardless of whether the
BOP has failed to take action on the request.” The court stated that this “first
reading would also—in many cases—render the statute’s provision
regarding full exhaustion of administrative remedies meaningless, as
defendants like Ng would forego appealing a warden’s denial of their
compassionate release request if the 30-day period was nearing an end.” Id.
The court in Ng Lap Seng then “agree[d] with the courts that have interpreted
Section 3582(c)(1)(A)’s ‘lapse’ language as requiring the BOP’s failure to
respond to a prisoner’s request for a compassionate release motion within
thirty days, giving the court discretion to hear a compassionate release
motion if the BOP has failed to timely consider the request.” Id. at *6. The
court also explained that “given the BOP’s regulations regarding its

                                      11
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 12 of 30




deadlines for considering compassionate release requests, it is unlikely in
the normal case that a defendant could exhaust his administrative remedies
within 30 days”, and that “[i]f Congress desired to so fundamentally change
the compassionate release process by circumventing the BOP’s full
administrative review, Congress could have used clearer language, as it did
elsewhere in the First Step Act.” Id. The court then concluded that “[b]ecause
I read Section 3582(c)(1)(A)’s ‘lapse of 30 days’ language to require the
BOP’s failure to respond to a compassionate release request within thirty
days of its submission to the BOP, I conclude that Ng must fully exhaust the
BOP appeals process to satisfy Section 3582(c)(1)(A)’s exhaustion
requirement”, and that the defendant “has not yet satisfied this exhaustion
requirement due to his failure to fully appeal the warden’s denial of his
request.” Id. at *7. The court in Ng Lap Seng also indicated that if Section
3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, then the
government can waive the affirmative defense of exhaustion. Conversely, if
Section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional, as this court
finds it is based on Raia, then the government cannot waive the exhaustion
issue and the court must be satisfied that it has jurisdiction to consider the
merits of a defendant’s motion for compassionate release.
     This court concurs with the court in Ng Lap Seng as well as the courts
cited therein, id. at *6 (string citations omitted), which have held that “the
exception to exhaustion in section 3582(c)(1)(A) ‘provides that Defendants
can bypass exhaustion altogether if the warden fails to act on an

                                      12
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 13 of 30




administrative application for compassionate release within 30 days.’”
However, if the warden responds to defendant’s request within 30 days, then
defendant must exhaust all of his BOP administrative rights to appeal the
warden’s decision as provided by BOP Program Statement No. 5050.50, and
“the same exhaustion procedure for routine administrative grievances (i.e.,
the use of forms BP-9 through BP-11) applies to requests for compassionate
release.” Id. at *7 (citing 28 C.F.R. § 542.15(a)). The court notes that since
the court in Ng Lap Seng, id. at *7, detailed all of the required administrative
remedies an inmate must pursue before filing a motion for compassionate
release with the court, as well as citations to the applicable websites, they
are not repeated herein. See also United States v. Martin, 2020 WL 3065302
(S.D.Miss. June 9, 2020) (“For the reasons articulated by the court in Ng Lap
Seng, this Court agrees with those courts interpreting the ‘lapse’ provision
as having a futility component: it applies only when the BOP has failed to
respond to a compassionate-release request within 30 days of its
submission. If an inmate’s request is denied before the lapse of 30 days,
then he must fully exhaust administrative remedies before the Court may
consider his motion to modify his sentence under the statute. In this case,
Martin says his request was initially denied within the 30-day window, and
he does not demonstrate that he fully exhausted that denial. In this
procedural posture, the Court ‘may not modify [his] term of imprisonment.’”)
(citing 18 U.S.C. §3582(c)(1)(A)).



                                      13
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 14 of 30




     This court also interprets Section 3582(c)(1)(A)’s “’lapse of 30 days’”
language to require the BOP’s failure to respond to a compassionate release
request within thirty days of its submission to the BOP”, Ng Lap Seng, id. at
*7, and it finds that defendant Komoroski “must fully exhaust the BOP
appeals process to satisfy Section 3582(c)(1)(A)’s exhaustion requirement”
since the Warden did respond to his request within 30 days. Here, the court
finds that defendant has not yet satisfied the exhaustion requirement since
he has failed to fully appeal the Warden’s April 21, 2020 denial of his March
26, 2020 request. In short, simply because defendant submitted his
compassionate release request more than 30 days before he filed his instant
Doc. 75 motion, does not establish that the 30-day requirement for
exhaustion of administrative remedies has been met.
     As mentioned, the government filed a supplemental response stating
that based on the DOJ’s recent review of its position on Section
3582(c)(1)(A)’s exhaustion requirement, it is no longer contending that
Komoroski failed to satisfy the exhaustion requirement. (Doc. 81). It thus
appears that the government is taking the view that Komoroski can file his
motion for compassionate release simply because he waited for 30 days
after he submitted his request to the Warden. As discussed, the court does
not agree with this interpretation of the 30-day lapse requirement in Section
3582(c)(1)(A).
     Also, to the extent that the government is deemed as attempting to
waive the exhaustion requirement in this case and requests the court to

                                     14
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 15 of 30




consider the substantive merits of defendant’s motion, neither the
government nor the court can waive Section 3582(c)(1)(A)’s exhaustion
requirement because it is jurisdictional. See United States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020) (Third Circuit held that courts cannot consider a
request for compassionate release under the First Step Act until the inmate
has exhausted his BOP administrative remedies.); United States v. Davila,
2020 WL 2839860, *2 (W.D.Pa. June 1, 2020) (“The exhaustion requirement
that applies in this case is explicitly set forth in §3582(c)(1)(A), and,
therefore, cannot be excused.”); United States v. Pitt, 2020 WL 2098272, *2
(M.D.Pa. May 1, 2020) (“The court cannot overlook [defendant’s] failure to
exhaust his remedies, as the Third Circuit recently emphasized the need for
‘strict adherence’ to the exhaustion requirement in the wake of the COVID-
19 pandemic.”) (citing Raia, 954 F.3d at 597).
     Thus, the government has amended its initial position regarding
exhaustion, as it noted it may do, (see Doc. 77 at 15 n. 2), and now
essentially contends that because Komoroski submitted his request for
compassionate release to Warden Finley on March 26, 2020, “and
defendant’s request was denied by the warden within 30 days of receipt and
30 days have passed since the warden’s receipt, Section 3582(c)(1)(A)’s
‘lapse of 30 days’ language is satisfied, permitting judicial consideration of
[defendant’s] motion.” Ng Lap Seng at *5. As such, the government is
construed as interpreting “lapse of 30 days from the receipt of such a request
by the warden, 18 U.S.C. §3582(c)(1)(A), to mean that the statute’s

                                     15
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 16 of 30




exhaustion requirement is satisfied merely upon the passage of 30 days from
the date the warden receives a defendant’s request that the BOP file a
compassionate release motion on its behalf, regardless of whether the BOP
has failed to take action on the request.” Id. However, as discussed, this
court has interpreted the “lapse” language differently and concurs with Early
and Lg Lap Seng, as well as the other courts cited in these cases, and finds
that “Defendants can [only] bypass exhaustion altogether if the warden fails
to act on an administrative application for compassionate release within 30
days.” Id. at *6 (citations omitted). But if the warden responds to the inmate’s
request for compassionate release within 30 days of receiving it, as in the
present case, then the inmate must exhaust all of his BOP administrative
remedies before seeking judicial relief. As such, the court’s “interpretation []
foreclose[s] judicial consideration of [defendant’s] motion until [he] ‘fully
exhausted all administrative rights to appeal [the] failure of the Bureau of
Prisons to bring a motion on [his] behalf ....’” Id.
      In the present case, just as in Early, 2020 WL 2572276, at *3, and in
Lg Lap Seng, “Warden [Finley] responded to [Komoroski’s] [March 26, 2020]
request within 30 days of receipt [i.e., on April 21, 2020].” (Doc. 75 at 16).
Thus, Komoroski “is obligated to complete the administrative appeal
process”, and the court finds that “[he] has failed to exhaust his
administrative remedies.” Id. It is of no moment that more than 30 days have
passed since the warden received Komoroski’s request, as the government
now appears to contend satisfies the 30-day lapse language, since this court

                                        16
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 17 of 30




has not agreed with the courts which have found that the “lapse of 30 days
from the receipt of such a request by the warden,” 18 U.S.C. §3582(c)(1)(A),
“to mean that the statute’s exhaustion requirement is satisfied merely upon
the passage of 30 days from the date the warden receives a defendant’s
request [for] compassionate release [], regardless of whether the BOP has
[responded to the request.]” Ng Lap Seng at *5.
     Thus, it is clear that Komoroski has not satisfied the requirement under
18 U.S.C. §3582(c)(1)(A), since the Warden did respond to his request for
compassionate release within 30 days (i.e., 26 days) and since Komoroski
then failed to appeal the Warden’s response via the BOP administrative
remedy process.
     Since Warden Finley timely denied defendant’s request, he was
required to file an appeal with the BOP Regional Director, within 20 calendar
days of his receipt of the Warden’s response. 28 C.F.R. §542.15(a). Then if
the Regional Director denied his appeal, defendant was required to appeal
that decision to the BOP General Counsel, within 30 calendar days from the
date the Regional Director signed the response. Id. The appeal to the
General Counsel is the final administrative appeal in the process. Id. See
also Early, 2020 WL 2572276, *2 (citing 28 C.F.R. §542.15(a)).
     In short, as in Early and Solomon, since Warden Finley responded to
defendant’s request for compassionate release within 30 days of receipt,
“[]he must exhaust h[is] administrative remedies before []he may seek relief
in this Court.” Solomon, 2020 WL 2768897, *3-4.

                                     17
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 18 of 30




      In the present case, similar to Early, Solomon, and Cordaro, 2020 WL
2084960, *5, Ng Lap Seng, the court finds that defendant must exhaust all
of his available BOP administrative remedies challenging the Warden’s
denial of his release to home confinement. As in Cordaro, where the inmate
was denied release by Finley on April 18, 2020, this court found that the
inmate must still pursue his remaining BOP administrative remedies to
challenge the decision denying him release to home confinement. Also, as
in Cordaro, 2020 WL 2084960, *5, “[t]he circumstances of [Komoroski’s]
case fit squarely within the purposes of the exhaustion requirement.” (citation
omitted). See also Early, 2020 WL 2572276, *4 (“The fact remains, however,
that Defendant must exhaust his administrative remedies before he may
seek relief in this Court.”).
      In his reply brief, defendant Komoroski raises disturbing allegations,
without evidentiary support, that the prison staff at FCI-Schuylkill refused to
allow him and the other inmates to appeal the Warden’s denial of their
requests for compassionate release, and threatened him if he tried to do so.
(Doc. 80 at 2-5). In particular, defendant alleges:
      During the period from April 21, 2020 through April 28, 2020, and daily
      thereafter, through the present day, the Warden of the federal prison
      where the defendant is incarcerated has ordered that no prisoner is
      allowed to file any appeal of the Warden's denial of the prisoner's
      Request for Administrative Remedy concerning any prisoner's request
      for compassionate release. Specifically, the government has failed to
      inform the Court that, immediately upon his receipt of the Warden's
      denial of his Request for Administrative Remedy, concerning his
      request for compassionate release, the defendant, on April 21-April 22,

                                      18
Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 19 of 30




2020, asked the Corrections Officer and Counselor who delivered the
Warden's denial to the prisoner to provide the prisoner with the “BP-
10” form, the “Regional Administrative Remedy Appeal” form , which
allows the prisoner to appeal the Warden’s denial to the BOP Regional
Director. When the defendant/petitioner asked those agents of the
Warden to please give him the form allowing him to appeal to the BOP
Regional Director the Warden’s denial of his Request for Administrative
Remedy concerning his request for compassionate release, those
agents of the Warden told the defendant, through the agency of the
Corrections Officer and Counselor at the prison, that under no
circumstances will the defendant be allowed to file any appeal to the
Regional Director of the Warden’s denial of his Request for
Administrative Remedy concerning his request for compassionate
release. Specifically, the government failed to inform the Court that,
when the defendant asked the Corrections Officer and Counselor to
give him the “BP-10” form, the “Regional Administrative Remedy
Appeal” form, the Corrections Officer and Counselor refused to give
any such form to the defendant and, moreover, the defendant was
threatened that, if he files any such appeal to the Regional Director, he
will be punished through placement in the “hole,” the Special Housing
Unit, and he will face the loss of good time and other prison privileges,
including his prison job, as retaliation for his exercise of his grievance
rights. The grievance procedure as practiced in the BOP mandates the
BOP BP-10 form, the “Regional Administrative Remedy Appeal” form,
must be given by the Counselor to the prisoner and initialed by the
Counselor in order to allow the prisoner to appeal to the Regional
Director the Warden’s denial of his Request for Administrative
Remedy. In this case, the defendant received a direct order, from the
Warden, through the agency of the Corrections Officer and the
Counselor, that he is not allowed, under any circumstance, to appeal
to the Regional Director of the BOP the Warden’s denial of his request
for compassionate release. The government seeks to hide this fact
from the Court. It is thus clear the defendant has exhausted his rights
under the grievance procedure. He has no further right to file any
administrative remedy, because he has been ordered by the BOP that
he may no longer exercise that right. Thus it is clear he has exhausted
his administrative remedies.


                                19
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 20 of 30




     Defendant concludes by stating that “since the Warden has terminated
the grievance process concerning any prisoner’s request for compassionate
release, defendant has clearly exhausted all his administrative remedies and
rights afforded by the BOP in this matter.” (Id.).
     Conspicuously missing from the government’s supplemental response
regarding exhaustion, (Doc. 81), is any mention of defendant’s serious
allegations that he was prevented by prison staff from appealing Warden
Finley’s decision denying his request for compassionate release and, that he
was threatened with punishment if he tried to appeal.
     While it is clear that the defendant did not appeal Warden’s Finley’s
April 21, 2020 decision denying his request for compassionate release
through the BOP administrative remedy process, as required, and it is clear
that defendant was aware of the process and his obligation to complete it, it
is well-settled (with respect to a civil rights action and the PLRA’s exhaustion
requirement) that if the BOP staff thwarts an inmate’s attempt to exhaust his
administrative remedies, the inmate will be excused from exhaustion. See
Rinaldi v. United States, 904 F.3d 257, 267 (3d Cir. 2018) (Third Circuit held
that “administrative remedies are not ‘available’ under the PLRA [for a civil
rights action] where a prison official inhibits an inmate from resorting to them
through serious threats of retaliation and bodily harm.”) (citations omitted).
“[T]he Supreme Court too has recognized that ‘intimidation’ by prison officials
can ‘thwart inmates from taking advantage of a grievance process’ and thus



                                      20
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 21 of 30




render that process ‘unavailable.’” Id. at 268 (citing Ross v. Blake, ---U.S.---
136 S.Ct. 1850, 1860 (2016)).
      No doubt that the burden is on the inmate alleging that he was deterred
from exhausting his administrative remedies under the PLRA and, that “an
inmate must show (1) that the threat was sufficiently serious that it would
deter a reasonable inmate of ordinary firmness and fortitude from lodging a
grievance and (2) that the threat actually did deter this particular inmate.” Id.
at 269.
      Here, court need not determine if the exhaustion requirement for
motion for compassionate release under §3582(c)(1)(A) should be deemed
as not available where a prison official allegedly prevents or thwarts an
inmate from appealing a response, or threatens him if he appeals. Nor will
the court decide if the prison staff prevented defendant Komoroski from
appealing the Warden’s decision in this case, as he alleges. Defendant’s
March     26,   2020    request    to    the   Warden     for   Compassionate
Release/Reduction in Sentence was based on his “Medical Circumstances”
claiming that he had “severe breathing conditions.” (Doc. 75 at 16). Since
defendant’s request does not appear to be also based on the COVID-19
pandemic, as well as some of the other reasons stated in his instant motion,
(Doc. 75), and since the time period in which defendant was permitted to
appeal the Warden’s April 21, 2020 decision has now lapsed, see 28 C.F.R.
§542.15(a), defendant will be directed to submit a new request to Warden
Finley for compassionate release specifically due to the COVID-19

                                        21
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 22 of 30




pandemic, as well as the reasons detailed in his Doc. 75 motion. See Pitt,
2020 WL 2098272, *2, (Court found that defendant’s previous request to the
warden for the BOP move for his compassionate release under 18 U.S.C.
§3582(c)(1)(A), could not be considered for purposes of exhaustion with
respect to defendant’s subsequent motion based on COVID-19 since his
previous request “was not based on the COVID-19 pandemic or any other
medical reasons.”) The court in Pitt, id., stated: “One of the purposes for
requiring prisoners to exhaust their administrative remedies before bringing
a claim in federal court is to give the BOP an opportunity to address the
issue. To properly exhaust administrative remedies, therefore, the
administrative complaint must raise the same claims asserted in the federal
court filing.” (quoting United States v. Valenta, 2020 WL 1689786, at *1
(W.D.Pa. Apr. 7, 2020) (citing Gadra-Lord v. Doe, 736 F. App’x 30, 32 (3d
Cir. 2018)). See also United States v. Wilson, 2020 WL 1975082, *4 (E.D.Pa.
April 24, 2020) (“To enable Bureau of Prisons to make this informed decision
envisioned by Congress, the Bureau of Prisons must be fairly put on notice
of the grounds for compassionate release.”).
     If the Warden fails to respond to defendant’s new request within 30
days, defendant will be allowed to file a new motion for compassionate
release with the court under 18 U.S.C. §3582(c)(1)(A). If the Warden
responds to defendant’s new request within 30 days, and denies it, then
defendant must exhaust all of his BOP administrative remedies before he
files another motion with this court. In the event that defendant’s request is

                                     22
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 23 of 30




denied and defendant contends that he is prevented by prison staff from
appealing the Warden’s decision, defendant will be directed to immediately
notify the court.4
      Additionally, the court finds that even if the exceptions to the
exhaustion requirement applied in this case, and they do not since
“exhaustion of [defendant’s] administrative remedies is mandatory”, Early,
2020 WL 2572276, *3, none exist especially since, as noted, there are
presently no positive cases of the COVID-19 virus reported at FCI-Schuylkill
as of June 11, 2020.
      As such, Komoroski’s motion for compassionate release from prison to
home confinement under, 18 U.S.C. §3582(c)(1)(A)(i), as amended by the
First Step Act (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018),
will be dismissed without prejudice for failure to exhaust all of his BOP
administrative remedies. See Cordaro, 2020 WL 2084960, *5; Early, 2020
WL 2572276, *4. See also United States v. Raia, 954 F.3d 594 (3d Cir. April
2, 2020); United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh. April 29,
2020) (court held that defendant failed to fully exhaust his administrative



      4
        Although defendant does not substantiate his allegations (and does
not meet an inmate’s burden as specified in Rinaldi, 904 F.3d at 269) that
his BOP administrative remedies were thwarted by prison staff at FCI-
Schuylkill, that he was threatened, and that there is a systematic prevention
of inmate’s appealing the denials of their requests for compassionate release
at the prison, the court takes these allegations very seriously since it has
found that exhaustion is mandatory. As such, the court forewarns the prison
staff that such conduct, as alleged, will not be tolerated.
                                     23
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 24 of 30




remedies with respect to his motion for compassionate release “[b]ecause
the Warden explicitly denied his [] request, [defendant] needed to exhaust
by appealing the Warden’s decision.” (citing 28 C.F.R. §542.15(a); B.O.P.
Program Statement 5050.50 §571.63 (citing the Administrative Remedy
Program appellate procedure as the proper method of administratively
appealing a denied §3582(c)(1)(A)); United States v. Brummett, 2020 WL
1492763, at *1-2 (E.D. Ky. Mar. 27, 2020) (denying request for
compassionate release due to COVID-19 for failure to exhaust because
inmate did not appeal warden’s denial of his request for a reduction in
sentence)); United States v. Edwards, 2020 WL 1987288 (M.D.Tn. April 27,
2020) (Court denied motion for compassionate release without prejudice
until the exhaustion requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied);
United States v. Early, 2020 WL 2572276 (W.D.Pa. May 21, 2020). Here,
Komoroski has not exhausted all of his BOP administrative remedies as
required prior to his instant filing.
      Secondly, the court cannot yet determine if Komoroski has
demonstrated that “extraordinary and compelling reasons” warrant a
reduction of his sentence, since he has not exhausted his administrative
remedies. See United States v. Zukerman, ---F.Supp.3d---, 2020 WL
1659880, *2 (S.D.N.Y. April 3, 2020) (“in order to be entitled to relief under
18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both meet the exhaustion
requirement and demonstrate that ‘extraordinary and compelling reasons’
warrant a reduction of [her] sentence.”); Raia, 954 F.3d at 597 (“The First

                                        24
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 25 of 30




Step Act empowers criminal defendants to request compassionate release
for ‘extraordinary and compelling reasons’” after the defendant exhausts
administrative remedies with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)).
The Third Circuit in Raia, id., also held that defendant’s failure to comply with
§3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock
foreclosing compassionate release at this point.”
      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). See also
Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in
Raia] and the district courts cited [in its decision] and will join them in holding
that the mere existence of COVID-19 among the prison population and an
inmate’s susceptibility to it do not justify waiver of the administrative
exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of
several cases finding that since defendant failed to exhaust the
administrative remedies with BOP, the Court does not possess authority to
grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that
§3582(c)(1)(A) provided no authority to waive the exhaustion requirement);
Smith, supra (same); Edwards, 2020 WL 1987288, *10 n.6 (court noted that
the Third Circuit’s conclusion in Raia that the exhaustion requirement was
“non-waivable” and that the failure to exhaust administrative remedies

                                        25
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 26 of 30




forecloses compassionate release was not “mere ‘dicta’”). The court in Early,
2020 WL 2572276, *3, also recently stated that the court may not waive the
exhaustion requirement and that “exhaustion of [defendant’s] administrative
remedies is mandatory.” (citing United States v. Raia, 954 F.3d 594 (3d Cir.
2020)).
      Moreover, the Third Circuit in Raia, 954 F.3d at 597, stated, ”[g]iven
BOP’s shared desire for a safe and healthy prison environment, we conclude
that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on
added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7
(“Because Defendant has failed to exhaust administrative remedies under
§3582(c)(1)(A), the Court lacks authority to grant a sentence modification
under that provision.”); United States v. Soto, 2020 WL 1875147, *1 (D.Co.
April 15, 2020) (“18 U.S.C. §3582(c)(1)(A) imposes a requirement on a
defendant requesting compassionate release to exhaust all administrative
rights before seeking such relief.”) (citation omitted); United States v. Boyles,
2020 WL 1819887, *2 (D.KS. April 10, 2020) (the court held that since
defendant did not exhaust his BOP administrative remedies as required, “it
[did] not decide whether he has established that there are ‘extraordinary and
compelling reasons’ why he should be released.”); United States v. Wright,
2020 WL 1976828 (W.D.La. April 24, 2020) (court did not need to address
whether inmate demonstrated extraordinary and compelling reasons to
warrant his release to home confinement under the provisions of the
compassionate release statute “due to the grave dangers presented by

                                       26
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 27 of 30




COVID-19” since inmate did not exhaust his administrative remedies under
18 U.S.C. §3852(c)(1)(A), which is mandatory and “the Court has no power
to waive the exhaustion requirement.”); United States v. Edwards, 2020 WL
1987288 (MD.Tn. April 27, 2020) (after an extensive review of recent cases
filed in light to the COVID-19 pandemic, the court concluded that “[it] cannot
consider the Motion [for compassionate release] until the exhaustion
requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied”, and denied the
Motion without prejudice to refiled it once exhaustion was completed); United
States v. Johnson, ---F.3d---, 2020 WL 1663360, *6 (D.Md. April 3, 2020)
(Court held that since prisoner seeking relief under §3582(c)(1)(A) did not
fully exhaust his administrative remedies, it lacked jurisdiction over motion
and would not consider whether prisoner presented “extraordinary and
compelling reasons” warranting his release from prison until exhaustion was
completed).
     Thus, Komoroski’s motion for compassionate release must be
dismissed for lack of jurisdiction since he has clearly not exhausted all of his
administrative remedies under §3582(c)(1)(A).
      Additionally, insofar as Komoroski is liberally construed as relying on
the CARES Act, which was signed into law on March 27, 2020, as the basis
for his release to home confinement, such reliance is misplaced. Any such
request by Komoroski under the CARES Act will be denied since the court
has no authority to direct the BOP to place him in home confinement and the



                                      27
      Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 28 of 30




determination of which defendant qualifies for home confinement under the
CARES Act is with the BOP Director.
      As the court in United States v. Sawicz, 2020 WL 1815851, *1
(E.D.N.Y. April 10, 2020), recently explained:
      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the
      functioning of the Bureau of Prisons” on April 3, 2020, thereby
      triggering the BOP’s authority to expand the amount of time that a
      prisoner may spend in home confinement.

      The determination of which inmates qualify for home confinement
under the CARES Act is with the BOP Director. See United States v. Doshi,
2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act
“temporarily permits the Attorney General to ‘lengthen the maximum amount
of time for which [it] is authorized to place a prisoner in home confinement’
under §3624(c)(2)”, and “the authority to make this determination is squarely
allocated to the Attorney General, under whose authority is the Bureau of
Prisons.”). In fact, the CARES Act “does not mandate home confinement for
any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,
2020).
     Under the CARES Act “Congress sought to address the spread of the
coronavirus in prisons by permitting BOP to expand the use of home

                                      28
       Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 29 of 30




confinement under [Section 602 of the First Step Act] §3624(c)(2).” Furando,
2020 WL 1922357, *2 (citing Pub. L. No. 116-36, §12003(b)(2)). “Upon
direction of the Attorney General, Section 12003(b)(2) of the CARES Act
temporarily suspends the limitation of home confinement to the shorter of 10
percent of the inmate’s sentence or 6 months.” Id.
       Thus, the CARES Act provides that if the Attorney General finds that
emergency conditions will materially affect the functioning of the BOP, as he
did on April 3, 2020, 5 the BOP Director may increase the maximum amount
of time that a prisoner may spend in home confinement under the first
sentence of 18 U.S.C. §3624(c)(2). Id. at *3; Cruz, 2020 WL 1904476, *4.
       As such, “the jurisdiction of [a home confinement] determination [under
the CARES Act] is with the Director of the Bureau of Prisons.” Id.; Cordaro,
2020 WL 2084960, *6.


III.   CONCLUSION
       Insofar as Komoroski’s Motion is for Compassionate Release or for

Reduction of Sentence and for Immediate Release to Home Confinement

related to the COVID-19 pandemic, (Doc. 75), it will be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction due to his failure to exhaust

his BOP administrative remedies under §3582(c)(1)(A)(i). Komoroski will be


     See Furando, 2020 WL 1922357, *2-3 (court summarized Barr’s
       5

Memoranda).
                                      29
            Case 3:17-cr-00156-MEM Document 83 Filed 06/17/20 Page 30 of 30




directed to file a new request with Warden Finley for compassionate release

based on the COVID-19 pandemic as well as the other reasons stated in his

Doc. 75 motion. Insofar as Komoroski is construed as seeking this court to

compel the BOP to find that he is eligible for home confinement designation

under the CARES Act, the court will DISMISS it since the authority to make

this determination lies with the BOP Director and not the court. An

appropriate order will follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


Dated: June 17, 2020
17-156-01




                                          30
